Citation Nr: 1410070	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-36 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than December 23, 2008, for the grant of service connection for muscle injury, Muscle Groups XI and XII.

2.  Entitlement to an effective date earlier than December 23, 2008, for the grant of separate compensable ratings for service-connected scars, left knee and calf (previously evaluated as left lower extremity crush injury scars, 0 percent).

3.  Entitlement to an effective date earlier than December 23, 2008, for the grant of service connection for degenerative joint disease, left knee, characterized by instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 2005 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

On his VA Form 9, the Veteran requested a hearing before the Board; however, in October 2012, the Veteran withdrew his request for a hearing.  

The Board notes that it has recharacterized the issue of an earlier effective date relating to the Veteran's scar residuals in order to more accurately reflect the issue on appeal.  The reasons for such change will be discussed in more detail below.


FINDINGS OF FACT

1.  The RO initially established service connection for residuals of crush injury to the left knee and left malleolus, to include orthopedic and scar residuals, in an August 2007 decision and assigned noncompensable evaluations for these disabilities, which decision the Veteran did not appeal and it, therefore, became final.

2.  On December 23, 2008, the RO received the Veteran's claim for reevaluation of his service-connected crush injury residuals as they were worsening.

3.  An earlier effective date for the grant of service connection for muscle injury to Muscle Groups XI and XII as a result of the crush injury received in service is not warranted as no claim for an increased disability rating was received by the RO prior to December 23, 2008 and clear and unmistakable error (CUE) was not made in the August 2007 rating decision that initially evaluated the Veteran's service-connected crush injuries.

4.  An earlier effective date for the award of separate compensable disability ratings for scars on the left knee and left lateral and medial calf, which were a result of the crush injury received in service, is not warranted as no claim for an increased disability rating was received by the RO prior to December 23, 2008, and CUE was not made in the August 2007 rating decision that initially evaluated the Veteran's service-connected crush injuries.

5.  There was CUE in the August 2007 rating decision in denying service connection for degenerative joint disease of the left knee characterized by instability, therefore an effective date of June 1, 2007 is warranted.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 23, 2008, for the grant of service connection for muscle injures, Muscle Groups XI and XII, are not met.  38 U.S.C.A. §§ 5107, 5109A, and 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.155, 3.156, 3.160 and 3.400 (2013).

2.   The criteria for an effective date prior to December 23, 2008, for the award of separate compensable disability ratings for scars on the left knee and left lateral and medial calf, are not met.  38 U.S.C.A. §§ 5107, 5109A, and 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.155, 3.156, 3.160 and 3.400 (2013).

3.  The criteria for an effective date of June 1, 2007, for the grant of service connection for degenerative joint disease, left knee, characterized by instability, are met.  38 U.S.C.A. §§ 5107, 5109A, and 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105 and 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran's claims for earlier effective dates arise out of the Veteran's disagreement with the assignment of December 23, 2008, the date of his claim for increased disability ratings, as the effective date for the benefits granted in the August 2009 rating decision on appeal.  In this case, notice was sent to the Veteran in January 2009, prior to the initial adjudication of his claim for an increased rating for his service-connected crush injuries, in which he was advised how VA established effective dates.  Consequently, the Board finds that VA's obligation to notify him was met.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As the present claim is for earlier effective dates, there is no duty upon VA to provide examination as the outcome of the Veteran's claims rests upon the evidence of record at the time the decision was made.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

The Veteran filed his original claim for disability compensation prior to his separation from service in May 2007.  By rating decision issued in August 2007, service connection was established for the following residuals relating to a crush injury the Veteran sustained during service to his left lower extremity:  (1) left knee crush injury residuals, status post tibial plateau and medial femoral condyle fractures evaluated as zero percent disabling (left knee residuals) under the orthopedic diagnostic criteria; (2) left ankle crush injury residuals, status post left lateral malleolus fracture evaluated as zero percent disabling (left ankle residuals) under the orthopedic diagnostic criteria; and (3) left lower extremity crush injury scars evaluated as zero percent disabling (scar residuals).  The effective date assigned was June 1, 2007, the day after the Veteran was discharged from service.  The Veteran did not appeal that decision, and it became final on August 13, 2008.  See 38 U.S.C.A. § 7105.

On December 23, 2008, the RO received a statement from the Veteran requesting re-evaluation of his condition relating to the crush injury.  The RO initially only took this statement as a claim for an increased disability rating for the Veteran's left knee residuals and, in a February 2009 rating decision, granted an increase to 10 percent effective the date of his claim.  In April 2009, however, the Veteran's representative submitted a statement alleging that there was CUE in the August 2007 rating decision for the evaluation of the left lower extremity crush injury scars and left knee residuals, as well as failure to grant service connection for muscle damage to groups XI and XII.

In an August 2009 rating decision, the RO granted service connection for muscle injury to Muscle Groups XI and XII evaluated as 30 percent disabling effective December 23, 2008 (the date of the Veteran's claim for an increased rating).  It found, however, that there was no CUE in the August 2007 rating decision because the evidence at the time of the rating did not support an error.

The RO also found that, based upon new examination in May 2009, that a 20 percent disability rating was warranted for scars on the left knee and left lateral and medial calf that were painful under Diagnostic Code 7804 and a separate 10 percent disability rating was warranted under Diagnostic Code 7801 for the scar on the left lateral calf because it was markedly depressed and covered an area of at least 6 inches squared (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  It assigned December 23, 2008, the date of the Veteran's claim for an increased disability rating, as the effective date of the grants of the 20 percent and 10 percent disability ratings.  As for the evaluation of the scars on the left anterior thigh, a zero percent disability rating was continued, as well as was the zero percent disability rating for the scar on the left ankle.  In reviewing these claims, the RO found that there was no CUE in the August 2007 rating decision as it was based upon the evidence at that time that did not support an error.

Finally, the RO granted service connection for degenerative joint disease of the left knee, characterized by instability.  In doing so, it found that CUE had been made in denying service connection in the February 2009 rating decision.  It evaluated this now service-connected disability as 10 percent disabling effective December 23, 2008, the date of the Veteran's claim for an increased disability rating.

The Veteran has disagreed with the assignment of December 23, 2008, as the effective date of the additional benefits granted in the August 2009 rating decision.  He argues that his initial claim was for the residuals of the crush injury to his leg and his service medical records clearly indicate the procedures done to repair his leg.  He contends it was not his fault that VA did not develop further for the residuals of this condition.  Thus, he contends that the effective date for the additional benefits granted in the August 2009 rating decision should be the day after his separation from service as his records clearly show the damage that was done to his leg.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

With regard to the claim of CUE in the August 2007 rating decision, "[a] prior final regional office decision must be reversed or revised where evidence establishes clear and unmistakable error.  See 38 U.S.C. § 5109A(a); 38 C.F.R. § 3.105(a) (2013).  Under this [Court of Appeals for Veterans Claims' (Court)] long-standing precedent, clear and unmistakable error is established when the following conditions are met:  First, either (1) the correct facts in the record were not before the adjudicator or (2) the statutory or regulatory provisions in existence at the time were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of clear and unmistakable error at the time that decision was rendered.  Id.; see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell )."  King v. Shinseki, 12-0949, 2014 WL 718461 (Vet. App. Feb. 26, 2014).  

"'[T]o prove the existence of [clear and unmistakable error] ..., the claimant must show that an outcome-determinative error occurred.'  Bustos, 179 F.3d at 1381 (emphasis added).  Thus, a manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ('[E]ven where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.'); see also Crippen v. Brown, 9 Vet. App. 412, 421 (1996) (holding that, when a decision is attacked on the basis of clear and unmistakable error, 'the Board would have to decide whether, had the error not been made, the outcome after reopening-that is, on the merits-would have 'manifestly' been changed'); Mason v. Brown, 8 Vet. App. 44, 53 (1995) (holding that the Board must consider whether 'the correction of the error would have [manifestly] changed the outcome-that is, that service connection would have resulted had the lay statements been considered.')."  Id.

Evidence before the RO at the time it initially adjudicated the Veteran's claims for service connection related to his crush injury to the left lower extremity in August 2007 consisted essentially of the service treatment records and the report of a predischarge VA examination conducted in April 2007.

The service treatment records showed that the Veteran sustained a left leg crush injury in December 2005.  Initial treatment reports showed multiple fractures and probable compartment syndrome.  The Veteran underwent surgery consisting of the following:  irrigation and debridement of the left open lateral malleolus fracture, four compartment fasciotomies with debridement of necrotic muscle and skin grafts, closed treatment of comminute bicondylar tibial plateau fracture and closed treatment of the medial femoral condyle fracture.  In January 2006, the Veteran underwent additional surgery including open reduction, internal fixation of the left medial femoral condyle fracture.  Treatment reported showed he underwent physical therapy for this injury and was placed on restricted duty.  The condition had also been treated with joint fluid therapy injections.

At the predischarge VA examination conducted in April 2007, the Veteran reported constant left knee and ankle pain, and that the left ankle also "locks" frequently.  He stated that the condition caused difficulty with walking, running, bending and other physical activities.  It was noted that the condition was treated with rest and painkillers.  On physical examination, there was no evidence of subluxation, locking, pain, join effusion or crepitus of the left knee.  Flexion was limited to 115 degrees (normal range 140 degrees) and extension was full at 0 degrees.  The joint range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray findings showed evidence of old trauma at the medial femoral condyle with surgical screws.  The examiner diagnosed left medial femoral condyle and tibial plateau fractures, postoperative.  His gait was normal although he did require a brace for his left leg for stability.

As for the left ankle, on physical examination, no evidence of ankle deformity or subluxation was observed.  Dorsiflexion was full to 20 degrees without pain.  Plantar flexion was limited to 40 degrees without pain (normal range 45 degrees).  The joint range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray findings were normal, and the examiner diagnosed open fracture of the left lateral malleolus.  

In addition, on physical examination of the skin, the examiner noted that Veteran had three scars on the left proximal thigh, which were donor sites for skin grafts.  One scar measured 15 x 2 cm; another was 15 x 3 cm; and another was 25 x 2 to 6 cm.  The examiner also noted a scar on the left anterior knee from surgery measuring 14 x 4 cm.  Another scar was noted at the left medial lower leg, which was a graft site, measuring 10 x 3 cm.  The last scar noted was at the left lateral malleolus from the open fracture that measuring 3 x 0.5 cm.  The examiner noted that all the scars were level with no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, or keloid formation.  They were all hyperpigmented, greater than 6 square inches and the 3 scars at the proximal thigh had abnormal texture greater than 6 square inches.  

Finally, examination of the muscles was noted to be normal, as was the neurological examination.

Muscle Injury, Muscle Groups XI and XII

After considering the Veteran's claim, the Board finds that the evidence fails to demonstrate that an effective date earlier than December 23, 2008, is warranted for the grant of service connection for muscle injury to Muscle Groups XI and XII.

Initially, the Board notes that the Veteran did not file any formal or informal claim for an increased disability rating until December 23, 2008.  38 C.F.R. § 3.155.  He did not file any new and material evidence showing muscle injury to Muscle Groups XI and XII within one year after the August 2007 rating decision.  38 C.F.R. § 3.156(b).  Finally, there was no VA treatment record dated between August 2007 and December 2008 showing muscle injury to Muscle Groups XI and XII that could be construed as in informal claim.  38 C.F.R. § 3.157.  

Furthermore, the Board finds that there was no CUE in the August 2007 rating decision in the RO's failure to grant service connection for muscle injury to Muscle Groups XI and XII.  The Veteran's service treatment records and predischarge VA examination do not demonstrate that the Veteran had any injury to Muscle Groups XI and XII.  The Veteran's original claim filed in March 2007 did not put the RO on notice that he was claiming service connection for muscle injury residuals to the left lower extremity.  The Veteran did not indicate he was seeking service connection for any muscle injury related to the crush injury to the left lower extremity.  He generally listed "crush injury left lower leg" but then specifically listed the fractures to the left lateral malleolus and the medial femoral condyle, as well as the scars from the surgeries.  In fact, his December 2008 claim for increased compensation also did not mention muscle injuries.  Rather, the Veteran's representative raised the issue in its April 2009 CUE claim.  Upon reexamination in May 2009, it was found that he had muscle weakness and loss of range of motion of the left ankle due to Muscle Groups XI and XII secondary to the crush injury.    Consequently, the earliest evidence that it can be factually ascertainable that the Veteran had a muscle injury to Muscle Groups XI and XII as a result of the crush injury in service is the May 2009 VA examination.  

Based upon the evidence of record at the time of the August 2007 rating decision, therefore, the Board cannot say that there would have been a manifestly different outcome but for the commission of a CUE because the evidence does not support the Veteran's contention that his muscle injury to Muscle Groups XI and XII were present.  Furthermore, even if there was an error in VA not developing the claim as thoroughly as the Veteran contends it should have, such is not a basis for a CUE claim.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (VA's breach of the duty to assist cannot form a basis for a motion for revision based on CUE because such a breach creates only an incomplete rather than an incorrect record.); see also Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) (holding that a breach of the duty to assist cannot form the predicate for a motion for revision of a finally decided claim based on clear and unmistakable error)."  Consequently, CUE has not been established in the August 2007 rating decision relating to the failure to grant service connection of muscle injury residuals of the crush injury incurred in service.

For the foregoing reasons, the Board finds that the effective date of December 23, 2008, the date of the Veteran's claim for an increased disability rating, is the most appropriate date for the grant of service connection for muscle injury, Muscle Groups XI and XII.  The Veteran's claim for an earlier date must, therefore, be denied.

Scars, Left Lower Extremity

Initially the Board notes that, procedurally, it finds the issue before it to be an earlier effective date for the award of separate compensable disability ratings for scar residuals on the left lower extremity from the service-connected crush injury.  As previously discussed, in the initial August 2007 rating decision, the RO granted service connection for the Veteran's scar residuals, which included three scars on the anterior thigh, a scar on the left knee, a scar on the medial calf and a scar over the left malleolus (ankle).  It evaluated these scars as noncompensable under the diagnostic criteria for scars in effect at that time and assigned an effective date of June 1, 2007 for the grant of service connection.  Subsequently, in the August 2009 rating decision, the RO stated that it was granting "service connection" for "scars, left knee and calf" and "scars, left calf" that were "previously evaluated as left lower extremity crush injury scars" and assigned a 20 percent disability rating under the current rating criteria for painful scars (Diagnostic Code 7804) for "scars, left knee and calf" and a 10 percent disability rating for a markedly depressed scar that covers an area in excess of 6 square inches (39 sq. cm.), but not more than 12 square inches (77 sq. cm.), under Diagnostic Code 7801 (it is noted that this rating only applies to a scar on the lateral aspect of the left calf).  

Having acknowledged that these scars were "previously evaluated," the Board finds that the RO's granting of "service connection" is a misnomer.  In actuality, what the RO effectively did was grant separate disability ratings under different diagnostic codes.  This viewpoint is further supported by the fact that the RO also separated out the scars on the anterior thigh and left ankle and denied compensable disability ratings for those in the same rating decision.  Consequently, the Board has recharacterized the issue before it to more accurately reflect the effective action of the RO and will consider whether the effective date for the grant of separate disability ratings of 20 percent for scars on the left knee and left calf awarded under Diagnostic Code 7804 and 10 percent for scar on the left lateral calf under Diagnostic Code 7801 is warranted.

After considering the Veteran's claim, the Board finds that the evidence fails to demonstrate that an effective date earlier than December 23, 2008, is warranted for the grant of separate disability ratings of 20 percent for scars on the left knee and left calf awarded under Diagnostic Code 7804 and 10 percent for scar on the left lateral calf under Diagnostic Code 7801.

Initially, the Board notes that the Veteran did not file any formal or informal claim for an increased disability rating until December 23, 2008.  38 C.F.R. § 3.155.  He did not file any new and material evidence showing a worsening in his scar residuals within one year after the August 2007 rating decision.  38 C.F.R. § 3.156(b).  Furthermore, there was no VA treatment record dated between August 2007 and December 2008 showing a worsening in the Veteran's scar residuals that could be construed as in informal claim.  38 C.F.R. § 3.157.  

In addition, the Board notes that the rating criteria for scars were amended in October 2008.  These revisions, however, apply only to claims that were filed on or after the effective date of October 23, 2008, or when the Veteran has specifically requested reconsideration of his claim under these revised criteria.  As the Veteran's scar residuals were initial evaluated in August 2007, the old criteria applied at that time.  However, as his claim for an increased rating was deemed to be received in December 2008, the new criteria applied when the RO adjudicated that claim in August 2009.  Consequently, the Board finds that, because the rating criteria used to award the 20 percent disability rating for multiple painful scars on the left knee and calf were not in effect until October 23, 2008, and the evidence does not show a worsening until May 2009, that no earlier than December 23, 2008 is the appropriate effective date for the award of the 20 percent disability rating for scar residuals, left knee and calf.  38 C.F.R. § 3.114.  

The rating criteria in effect in 2007 for evaluating scars not on the head, face or neck, such as in the present case, were encompassed in Diagnostic Codes 7801 through 7805. 

Diagnostic Code 7801 provided that scars on other than the head, face, or neck, that are deep or that cause limited motion warranted a 10 percent rating if the area or areas covered exceeded 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Diagnostic Code 7802 provided that scars on other than the head, face or neck that were superficial and that did not cause limited motion warranted a 10 percent evaluation if the area or areas covered were 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  Under Diagnostic Code 7802, scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7802 Note (1) (2007).

In addition, a 10 percent disability rating was warranted for superficial scars that were unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  An unstable scar was where, for any reason, there was frequent loss of covering of skin over the scar.  Id. at Note (1).  A superficial scar was one not associated with underlying soft tissue damage.  Id. at Note (2).  Diagnostic Code 7804 provided that a 10 percent disability rating was warranted for superficial scars that were painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).  Finally, under Diagnostic Code 7805, a scar was to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2007).  

Under the revised criteria currently in effect, Diagnostic Code 7801 provides that burn scar(s) or scar(s) due to other causes not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118 (2013).

Diagnostic Code 7802 provides that burn scar(s) or scar(s) due to other causes not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under Diagnostic Code 7802.  38 C.F.R. § 4.118 (2013).

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A maximum 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118 (2013).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2013).

The Board finds that there was no CUE in the August 2007 rating decision in the RO's failure to grant separate disability ratings for the Veteran's scar residuals.  The Veteran's service treatment records and predischarge VA examination do not demonstrate that the Veteran had any active complaints relating to his scar residuals at the time they were initially evaluated in August 2007.  The April 2007 VA examiner specifically stated that the scars on the Veteran's left lower extremity were level with no tenderness, ulceration, adherence, instability, inflammation, tissue loss, edema or keloid formation, although they did cover an area greater than 6 square inches.  Furthermore, there was no indication that the scars caused limitation of functioning of the left lower extremity.  In contrast, at the Veteran's reexamination in May 2009, it was found that scars on the Veteran's left knee (measuring 16 cm x 2 cm and rectangular in shape), the medial calf (measuring 9 cm x 3 cm and oval in shape) and the lateral calf (measuring 13 cm x 4 cm and oval in shape) were painful to touch even with just a filament.  Furthermore, it was noted that the lateral calf scar was markedly depressed by an estimated 5 mm. below skin level with soft tissue loss visible and palpable.  The VA treatment records obtained between August 2007 and December 2008 do not demonstrate any complaints or findings relating to the scars.  Consequently, the earliest evidence that it can be factually ascertainable that the Veteran's scar residuals were painful, depressed and/or had soft tissue loss was the May 2009 VA examination.  

Based upon the evidence of record at the time of the August 2007 rating decision, the Board cannot say that there would have been a manifestly different outcome but for the commission of a CUE because the evidence does not support the Veteran's contention that his scar residuals warranted a compensable disability rating.  Furthermore, even if there was an error in VA not developing the claim as thoroughly as the Veteran contends it should have, such is not a basis for a CUE claim.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (VA's breach of the duty to assist cannot form a basis for a motion for revision based on CUE because such a breach creates only an incomplete rather than an incorrect record.); see also Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) (holding that a breach of the duty to assist cannot form the predicate for a motion for revision of a finally decided claim based on clear and unmistakable error)."  Consequently, CUE has not been established in the August 2007 rating decision relating to the award of a noncompensable disability rating for the Veteran's scar residuals.  

For the foregoing reasons, the Board finds that the effective date of December 23, 2008, the date of the Veteran's claim for an increased disability rating, is the most appropriate date for the grant of separate compensable disability ratings for the Veteran's scar residuals.  The Veteran's claim must, therefore, be denied.


Degenerative Joint Disease, Left Knee, Characterized by Instability

As previously noted, in the August 2009 rating decision on appeal, the RO found that CUE had been made in the February 13, 2009 rating decision in not granting service connection for degenerative joint disease of the left knee characterized by instability.  It assigned a separate 10 percent disability rating for instability under Diagnostic Code 5257 effective October 23, 2008, the date of the Veteran's claim for an increased disability rating.

The Board finds, however, that the same CUE was also present in the original decision in August 2007.  In this regard, the VA examination conducted in April 2007 noted that x-rays showed changes at the left medial femoral condyle (one of the bones at the knee joint) consistent with old trauma.  Such changes were also noted to be visible in the left knee x-ray at the superior portion of the x-ray of the tibia and fibula.  Significantly, it was noted in the April 2007 examination report that the examiner stated that "He does currently require a brace for his left leg for stability."  The August 2007 decision granted service connection for left knee crush injury residuals status post tibial plateau and medial femoral condyle fractures which it rated as noncompensably disabling, but did not grant service connection for instability of the knee.  Thus, as the August 2007 rating made the same mistake as the February 2009 decision which the RO found to contain CUE, the Board finds that the August 2007 decision likewise contains CUE.  Having found CUE in the August 2007 rating decision, the effective date for the grant of service connection for degenerative joint disease of the left knee, characterized by instability, should be June 1, 2007, the first day after the Veteran's discharge from service, which is consistent with the effective dates assigned for the other grants of service connection made in the August 2007 rating decision.  The effective date of 38 C.F.R. § 3.105 errors is the date from which benefits would have been payable if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.400(k).

Consequently, the Board finds that an effective date of June 1, 2007, is warranted for the grant of service connection for degenerative joint disease, left knee, characterized by instability.  The Veteran's claim is, therefore, granted.


ORDER

Entitlement to an effective date earlier than December 23, 2008, for the grant of service connection for muscle injury, Muscle Groups XI and XII, is denied.

Entitlement to an effective date earlier than December 23, 2008, for the grant of separate compensable ratings for service-connected scars, left knee and calf (previously evaluated as left lower extremity crush injury scars), is denied.

Entitlement to an effective date of June 1, 2007, for the grant of service connection for degenerative joint disease, left knee, characterized by instability, is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


